        Case 3:20-cv-01088-N Document 1 Filed 04/30/20                           Page 1 of 26 PageID 1



                                     UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF TEXAS
                                                DALLAS DIVISION
     ------------------------------------------------------------------------x
      Stacey Morgan

                                 Plaintiff,                                           Civil Action No:

                                                                                         COMPLAINT

                                                                                      DEMAND FOR TRIAL
                                                                                          BY JURY

               -against-


      Trans Union, LLC,
      Equifax Information Services, LLC,
      Experian Information Solutions, Inc.,
      CorTrust Bank,
      The Bank of Missouri


                                  Defendant(s).
     ------------------------------------------------------------------------x

                                                   COMPLAINT

           Plaintiff Stacey Morgan ("Plaintiff"), by and through his attorneys, and as for his

Complaint against Defendant Trans Union, LLC (“Trans Union”), Defendant Equifax

Information Services, LLC (“Equifax”), Defendant Experian Information Solutions, Inc.

(“Experian”) Defendant CorTrust Bank(“CorTrust”), and Defendant The Bank of Missouri

(“BoM”) respectfully sets forth, complains, and alleges, upon information and belief, the

following:

                                          JURISDICTION AND VENUE

1.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

             U.S.C. § 1681p et seq.
Case 3:20-cv-01088-N Document 1 Filed 04/30/20                 Page 2 of 26 PageID 2



2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that

   the acts and transactions occurred here, Plaintiff resides here, and Defendant transacts

   business here.

3. Plaintiff brings this action for damages arising from the Defendant's violations of 15

   U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).


                                       PARTIES

4. Plaintiff is a resident of the State of Texas, County of Dallas, residing at 2826

   Prosperity Avenue, Dallas TX, 75216.

5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

   U.S.C. § 1681a(c).

6. Defendant Trans Union, LLC is a consumer reporting agency as defined by 15 U.S.C.

   § 1681a(f) and conducts substantial and regular business activities in this judicial

   district. Defendant Trans Union is a Delaware corporation registered to do business in

   the State of Texas, and may be served with process upon Tran

7. At all times material here to Trans Union is a consumer reporting agency regularly

   engaged in the business of assembling, evaluating and disbursing information

   concerning consumers for the purpose of furnishing consumer reports, as said term is

   defined under 15 U.S.C. § 1681(d) to third parties.

8. At all times material hereto, Trans Union disbursed such consumer reports to third

   parties under a contract for monetary compensation.

9. Defendant Equifax Information Services, LLC is a consumer reporting agency as

   defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business

   activities in this judicial district. Defendant Equifax is a Georgia corporation registered
Case 3:20-cv-01088-N Document 1 Filed 04/30/20                Page 3 of 26 PageID 3



   to do business in the State of Texas, and may be served with process upon Corporation

   Service Company d/b/a CSC-Lawyers Inc. its registered agent for service of process

   at 211 East 7th Street, Suite 620, Austin, TX, 78701.

10. At all times material here to Equifax is a consumer reporting agency regularly engaged

   in the business of assembling, evaluating and disbursing information concerning

   consumers for the purpose of furnishing consumer reports, as said term is defined under

   15 U.S.C. § 1681(d) to third parties.

11. At all times material hereto, Equifax disbursed such consumer reports to third

   parties under a contract for monetary compensation.

12. Defendant Experian Information Solutions, Inc. is a consumer reporting agency as

   defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business

   activities in this judicial district. Defendant Experian is an Ohio corporation registered

   to do business in the State of Texas, and may be served with process upon CT

   Corporation System, its registered agent for service of process at 1999 Bryan Street,

   Ste 900, Dallas, TX, 75201.

13. At all times material here to Experian is a consumer reporting agency regularly

   engaged in the business of assembling, evaluating and disbursing information

   concerning consumers for the purpose of furnishing consumer reports, as said term is

   defined under 15 U.S.C. § 1681(d) to third parties.

14. At all times material hereto, Experian disbursed such consumer reports to third

   parties under a contract for monetary compensation.

15. Defendant CorTrust Bank is a person who furnishes information to consumer

   reporting agencies under 15 U.S.C. § 1681s-2 with an address at 100 East Havens
Case 3:20-cv-01088-N Document 1 Filed 04/30/20                Page 4 of 26 PageID 4



   Street, Mitchell, South Dakota 57301.

16. Defendant Bank of Missouri is a person who furnishes information to consumer

   reporting agencies under 15 U.S.C. § 1681s-2 with an address at 916 North Kings

   Highway, Perryville, Missouri 63775.


                            FACTUAL ALLEGATIONS

17. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully stated herein with the same force and effect as if the same were set forth

   at length herein.

                        CorTrust Bank Dispute and Violation


18. On information and belief, on a date better known to Defendants Trans Union,

   Equifax, and Experian (hereinafter “the Bureaus”), the Bureaus prepared and

   issued credit reports concerning the Plaintiff that included inaccurate

   information relating to his CorTrust Bank account.

19. The inaccurate information furnished by Defendant CorTrust and published by the

   Bureaus is inaccurate since the account is still reporting with a past due balance,

   despite the fact it is charged off and closed.

20. This past due balance makes the account seems as if it is a current monthly liability

   still, despite the account being closed.

21. The Bureaus have been reporting this inaccurate information through the issuance of

   false and inaccurate credit information and consumer reports that they have

   disseminated to various persons and credit grantors, both known and unknown.

22. Plaintiff notified the Bureaus that he disputed the accuracy of the information the
Case 3:20-cv-01088-N Document 1 Filed 04/30/20                Page 5 of 26 PageID 5



   Bureaus were reporting, on or around October 3, 2018.

23. It is believed and therefore averred that the Bureaus notified Defendant CorTrust of

   Plaintiff’s dispute.

24. Upon receipt of the dispute of the account from the Plaintiff by the Bureaus, CorTrust

   failed to conduct a reasonable investigation and continued to report false and

   inaccurate adverse information on the consumer report of the Plaintiff with respect

   to the disputed accounts.

25. Furthermore, Defendant CorTrust failed to mark the account as disputed despite

   receiving notice of the Plaintiff’s dispute.

26. Despite the dispute by the Plaintiff that the information on his consumer report was

   inaccurate with respect to the dispute account, the Bureaus did not evaluate or consider

   any of the information, claims, or evidence of the Plaintiff and did not make an attempt

   to substantially reasonably verify that the derogatory information concerning the

   disputed account was inaccurate.

27. The Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

   investigation and failed to delete or correct the disputed trade line within 30 days of

   receiving Plaintiff’s dispute letter.

28. Furthermore, Defendant’s Equifax and Transunion failed to send the Plaintiff a reply to

   his dispute, as required under the law.

29. Notwithstanding Plaintiff’s efforts, Defendants continued to publish and disseminate

   such inaccurate information to other third parties, persons, entities and credit grantors.
Case 3:20-cv-01088-N Document 1 Filed 04/30/20               Page 6 of 26 PageID 6



30. As of the date of the filing of this Complaint, Defendant CorTrust continues to furnish

   credit data which is inaccurate and materially misleading, and the Bureaus reporting of

   the above-referenced trade line continues to be inaccurate and materially misleading.

31. As a result of Defendants’ failure to comply with the FCRA, Plaintiff has suffered a

   decreased credit score due to the inaccurate information on Plaintiff’s credit file.



                               Bank of Missouri Dispute and Violation

32. On information and belief, on a date better known to Defendant Equifax, Equifax

   prepared and issued credit reports concerning the Plaintiff that included inaccurate

   information relating to his BoM collection account.

33. The inaccurate information furnished by Defendant BoM and published by Defendant

   Equifax is falsely and inaccurately being reported, as it lists a failure to pay (late

   payment) notation after the account has already been closed out and transferred to

   another company.

34. Defendant Equifax has been reporting this inaccurate information through the

   issuance of false and inaccurate credit information and consumer reports that they

   have disseminated to various persons and credit grantors, both known and unknown.

35. Plaintiff notified Defendant Equifax that he disputed the accuracy of the

   information Equifax was reporting, in a dispute letter sent on or around October 3,

   2018.

36. It is believed and therefore averred that Defendant Equifax notified Defendant

   BoM of the Plaintiff’s dispute.

37. Upon receipt of the dispute of the account from the Plaintiff by Equifax, BoM failed

   to conduct a reasonable investigation and continued to report false and inaccurate
Case 3:20-cv-01088-N Document 1 Filed 04/30/20                Page 7 of 26 PageID 7



   adverse information on the consumer report of the Plaintiff with respect to the

   disputed account.

38. Furthermore, BoM failed to mark the account as disputed despite receiving the

   dispute letter from Plaintiff.

39. Despite the dispute by the Plaintiff that the information on his consumer report was

   inaccurate with respect to the dispute account, Equifax did not evaluate or consider any

   of the information, claims, or evidence of the Plaintiff and did not make an attempt to

   substantially reasonably verify that the derogatory information concerning the disputed

   account was inaccurate.

40. Equifax violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

   investigation and failed to delete or correct the disputed trade line within 30 days of

   receiving Plaintiff’s dispute letter.

41. Furthermore, Defendant Equifax failed to send the Plaintiff a reply to his dispute, as

   required under the law.

42. Notwithstanding Plaintiff’s efforts, Defendants continued to publish and disseminate

   such inaccurate information to other third parties, persons, entities and credit grantors.

43. As of the date of the filing of this Complaint, Defendant BoM continues to furnish

   credit data which is inaccurate and materially misleading, and Equifax reporting of the

   above-referenced trade line continues to be inaccurate and materially misleading.

44. As a result of Defendants’ failure to comply with the FCRA, Plaintiff has suffered a

   decreased credit score due to the inaccurate information on Plaintiff’s credit file.


                           FIRST CAUSE OF ACTION
                  (Willful Violation of the FCRA as to Trans Union)
45. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
Case 3:20-cv-01088-N Document 1 Filed 04/30/20                 Page 8 of 26 PageID 8



   though fully state herein with the same force and effect as if the same were set forth at

   length herein.

46. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

   seq.,

47. Trans Union violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

   procedures to assure maximum possible accuracy in the preparation of the credit report

   and credit files that Trans Union maintained concerning the Plaintiff.

48. Trans Union has willfully and recklessly failed to comply with the Act. The failure of

   Trans Union to comply with the Act include but are not necessarily limited to the

   following:

           a) The failure to follow reasonable procedures to assure the maximum possible

                accuracy of the information reported;

           b) The failure to correct erroneous personal information regarding the Plaintiff

                after a reasonable request by the Plaintiff;

           c) The failure to remove and/or correct the inaccuracy and derogatory credit

                information after a reasonable request by the Plaintiff;

           d) The failure to promptly and adequately investigate information which

                Defendant Trans Union had notice was inaccurate;

           e) The continual placement of inaccurate information into the credit report of

                the Plaintiff after being advised by the Plaintiff that the information was

                inaccurate;

           f) The failure to note in the credit report that the Plaintiff disputed the accuracy

                of the information;
  Case 3:20-cv-01088-N Document 1 Filed 04/30/20                 Page 9 of 26 PageID 9



              g) The failure to promptly delete information that was found to be inaccurate,

                  or could not be verified, or that the source of information had advised Trans

                  Union to delete;

              h) The failure to take adequate steps to verify information Trans Union had

                  reason to believe was inaccurate before including it in the credit report of

                  the consumer.

   49. As a result of the conduct, action and inaction of Trans Union, the Plaintiff suffered

       damage by loss of credit, loss of ability to purchase and benefit from credit, and the

       mental and emotional pain, anguish, humiliation and embarrassment of credit denial.

   50. The conduct, action and inaction of Trans Union was willful rendering Trans Union

       liable for actual, statutory and punitive damages in an amount to be determined by a

       Judge/ and or Jury pursuant to 15 U.S.C. § 1681(n).

   51. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Trans

       Union in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

   WHEREFORE, Plaintiff, Stacey Morgan, an individual, demands judgment in his favor

against Defendant, Trans Union, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681(n).


                               SECOND CAUSE OF ACTION
                    (Negligent Violation of the FCRA as to Trans Union)
   52. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   53. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681
Case 3:20-cv-01088-N Document 1 Filed 04/30/20                   Page 10 of 26 PageID 10



    et seq.,

 54. Trans Union violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information

    from the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

    conducting reinvestigation and by failing to maintain reasonable procedures with which

    to verify the disputed information in the credit file of the Plaintiff.

 55. Trans Union has negligently failed to comply with the Act. The failure of Trans Union

    to comply with the Act include but are not necessarily limited to the following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

               b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;

               c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

               d) The failure to promptly and adequately investigate information which

                  Defendant Trans Union had notice was inaccurate;

               e) The continual placement of inaccurate information into the credit report of

                  the Plaintiff after being advised by the Plaintiff that the information was

                  inaccurate;

               f) The failure to note in the credit report that the Plaintiff disputed the accuracy

                  of the information;

               g) The failure to promptly delete information that was found to be inaccurate,

                  or could not be verified, or that the source of information had advised Trans

                  Union to delete;
 Case 3:20-cv-01088-N Document 1 Filed 04/30/20                Page 11 of 26 PageID 11



                h) The failure to take adequate steps to verify information Trans Union had

                   reason to believe was inaccurate before including it in the credit report of

                   the consumer.

   56. As a result of the conduct, action and inaction of Trans Union, the Plaintiff suffered

       damage by loss of credit, loss of ability to purchase and benefit from credit, and the

       mental and emotional pain, anguish, humiliation and embarrassment of credit denial.

   57. The conduct, action and inaction of Trans Union was negligent, entitling the Plaintiff

       to damages under 15 U.S.C. § 1681o.

   58. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Trans

       Union in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and

       1681o.

   WHEREFORE, Plaintiff, Stacey Morgan, an individual, demands judgment in his favor

against Defendant, Trans Union, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681(n).



                               THIRD CAUSE OF ACTION
                         (Willful Violation of the FCRA as to Equifax)
   59. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   60. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.,

   61. Equifax violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

       procedures to assure maximum possible accuracy in the preparation of the credit report
Case 3:20-cv-01088-N Document 1 Filed 04/30/20                 Page 12 of 26 PageID 12



    and credit files that Equifax maintained concerning the Plaintiff.

 62. Equifax has willfully and recklessly failed to comply with the Act. The failure of

    Equifax to comply with the Act include but are not necessarily limited to the following:

            a) The failure to follow reasonable procedures to assure the maximum possible

                accuracy of the information reported;

            b) The failure to correct erroneous personal information regarding the Plaintiff

                after a reasonable request by the Plaintiff;

            c) The failure to remove and/or correct the inaccuracy and derogatory credit

                information after a reasonable request by the Plaintiff;

            d) The failure to promptly and adequately investigate information which

                Defendant Equifax had notice was inaccurate;

            e) The continual placement of inaccurate information into the credit report of

                the Plaintiff after being advised by the Plaintiff that the information was

                inaccurate;

            f) The failure to note in the credit report that the Plaintiff disputed the accuracy

                of the information;

            g) The failure to promptly delete information that was found to be inaccurate,

                or could not be verified, or that the source of information had advised

                Equifax to delete;

            h) The failure to take adequate steps to verify information Equifax had reason

                to believe was inaccurate before including it in the credit report of the

                consumer.

 63. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage
 Case 3:20-cv-01088-N Document 1 Filed 04/30/20                   Page 13 of 26 PageID 13



       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   64. The conduct, action and inaction of Equifax was willful rendering Equifax liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge and

       or Jury pursuant to 15 U.S.C. § 1681(n).

   65. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in

       an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

   WHEREFORE, Plaintiff, Stacey Morgan, an individual, demands judgment in his favor

against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681(n).

                                  FOURTH CAUSE OF ACTION
                         (Negligent Violation of the FCRA as to Equifax)
   66. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   67. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681

       et seq.,

   68. Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

       the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

       conducting reinvestigation and by failing to maintain reasonable procedures with which

       to verify the disputed information in the credit file of the Plaintiff.

   69. Equifax has negligently failed to comply with the Act. The failure of Equifax to comply

       with the Act include but are not necessarily limited to the following:

                  a) The failure to follow reasonable procedures to assure the maximum possible
Case 3:20-cv-01088-N Document 1 Filed 04/30/20                 Page 14 of 26 PageID 14



                accuracy of the information reported;

            b) The failure to correct erroneous personal information regarding the Plaintiff

                after a reasonable request by the Plaintiff;

            c) The failure to remove and/or correct the inaccuracy and derogatory credit

                information after a reasonable request by the Plaintiff;

            d) The failure to promptly and adequately investigate information which

                Defendant Equifax had notice was inaccurate;

            e) The continual placement of inaccurate information into the credit report of

                the Plaintiff after being advised by the Plaintiff that the information was

                inaccurate;

            f) The failure to note in the credit report that the Plaintiff disputed the accuracy

                of the information;

            g) The failure to promptly delete information that was found to be inaccurate,

                or could not be verified, or that the source of information had advised

                Equifax to delete;

            h) The failure to take adequate steps to verify information Equifax had reason

                to believe was inaccurate before including it in the credit report of the

                consumer.

 70. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage

    by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

    emotional pain, anguish, humiliation and embarrassment of credit denial.

 71. The conduct, action and inaction of Equifax was negligent, entitling the Plaintiff to

    damages under 15 U.S.C. § 1681o.
 Case 3:20-cv-01088-N Document 1 Filed 04/30/20                  Page 15 of 26 PageID 15



   72. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in

       an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and 1681o.

   WHEREFORE, Plaintiff, Stacey Morgan, an individual, demands judgment in his favor

against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681(n).

                                FIFTH CAUSE OF ACTION
                          (Willful Violation of the FCRA as to Experian)
   73. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   74. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.,

   75. Experian violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

       procedures to assure maximum possible accuracy in the preparation of the credit report

       and credit files that Experian maintained concerning the Plaintiff.

   76. Experian has willfully and recklessly failed to comply with the Act. The failure of

       Experian to comply with the Act include but are not necessarily limited to the following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

               b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;

               c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

               d) The failure to promptly and adequately investigate information which
 Case 3:20-cv-01088-N Document 1 Filed 04/30/20                 Page 16 of 26 PageID 16



                  Defendant Experian had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of

                  the Plaintiff after being advised by the Plaintiff that the information was

                  inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy

                  of the information;

              g) The failure to promptly delete information that was found to be inaccurate,

                  or could not be verified, or that the source of information had advised

                  Experian to delete;

              h) The failure to take adequate steps to verify information Experian had reason

                  to believe was inaccurate before including it in the credit report of the

                  consumer.

   77. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   78. The conduct, action and inaction of Experian was willful rendering Experian liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge/ and

       or Jury pursuant to 15 U.S.C. § 1681(n).

   79. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in

       an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

   WHEREFORE, Plaintiff, Stacey Morgan, an individual, demands judgment in his favor

against Defendant, Experian, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681(n).
Case 3:20-cv-01088-N Document 1 Filed 04/30/20                   Page 17 of 26 PageID 17



                                SIXTH CAUSE OF ACTION
                      (Negligent Violation of the FCRA as to Experian)
 80. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

    though fully state herein with the same force and effect as if the same were set forth at

    length herein.

 81. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681

    et seq.,

 82. Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

    the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

    conducting reinvestigation and by failing to maintain reasonable procedures with which

    to verify the disputed information in the credit file of the Plaintiff.

 83. Experian has negligently failed to comply with the Act. The failure of Experian to

    comply with the Act include but are not necessarily limited to the following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

               b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;

               c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

               d) The failure to promptly and adequately investigate information which

                  Defendant Experian had notice was inaccurate;

               e) The continual placement of inaccurate information into the credit report of

                  the Plaintiff after being advised by the Plaintiff that the information was

                  inaccurate;
 Case 3:20-cv-01088-N Document 1 Filed 04/30/20                 Page 18 of 26 PageID 18



              f) The failure to note in the credit report that the Plaintiff disputed the accuracy

                  of the information;

              g) The failure to promptly delete information that was found to be inaccurate,

                  or could not be verified, or that the source of information had advised

                  Experian to delete;

              h) The failure to take adequate steps to verify information Experian had reason

                  to believe was inaccurate before including it in the credit report of the

                  consumer.

   84. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   85. The conduct, action and inaction of Experian was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   86. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in

       an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and 1681o.

   WHEREFORE, Plaintiff, Stacey Morgan, an individual, demands judgment in his favor

against Defendant, Experian, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681(n).


                               SEVENTH CAUSE OF ACTION
                 (Willful Violation of the FCRA as to Defendant CorTrust)
   87. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.
Case 3:20-cv-01088-N Document 1 Filed 04/30/20               Page 19 of 26 PageID 19



 88. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

    seq.,

 89. Pursuant to the Act, all person who furnished information to reporting agencies must

    participate in re-investigations conducted by the agencies when consumers dispute the

    accuracy and completeness of information contained in a consumer credit report.

 90. Pursuant to the Act, a furnisher of disputed information is notified by the reporting

    agency when the agency receives a notice of dispute from a consumer such as the

    Plaintiff. The furnisher must then conduct a timely investigation of the disputed

    information and review all relevant information provided by the agency.

 91. The results of the investigation must be reported to the agency and, if the investigation

    reveals that the original information is incomplete or inaccurate, the information from

    a furnisher such as the above listed above must report the results to other agencies which

    were supplied such information.

 92. The Defendant CorTrust violated 15 U.S.C. § 1681s2-b by the publishing of the

    Account Liability Representation; by failing to fully and improperly investigate the

    dispute of the Plaintiff with respect to the Account Liability Representation; by failing

    to review all relevant information regarding same by failing to correctly report results

    of an accurate investigation to the credit reporting agencies.

 93. Additionally, CorTrust failed to mark the account as disputed after receiving notice of

    the Plaintiff’s dispute.

 94. As a result of the conduct, action and inaction of the Defendant CorTrust, the Plaintiff

    suffered damage for the loss of credit, loss of the ability to purchase and benefit from

    the credit, and the mental and emotional pain, anguish, humiliation and embarrassment
 Case 3:20-cv-01088-N Document 1 Filed 04/30/20                Page 20 of 26 PageID 20



       of credit denials.

   95. The conduct, action and inaction of Defendant CorTrust was willful, rendering

       Defendant CorTrust liable for actual, statutory and punitive damages in an amount to

       be determined by a jury pursuant to 15 U.S.C. § 1601(n).

   96. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

       CorTrust in an amount to be determined by the Court pursuant to 15 U.S.C. § 1601(n).

   WHEREFORE, Plaintiff, Stacey Morgan, an individual, demands judgment in his favor

against Defendant CorTrust for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681(n).

                               EIGHTH CAUSE OF ACTION
                (Negligent Violation of the FCRA as to Defendant CorTrust)
   97. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   98. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. §

       1681 et seq.,

   99. Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   100.        Pursuant to the Act, a furnisher of disputed information is notified by the

       reporting agency when the agency receives a notice of dispute from a consumer such as

       the Plaintiff. The furnisher must then conduct a timely investigation of the disputed

       information and review all relevant information provided by the agency.

   101.        The results of the investigation must be reported to the agency and, if the
 Case 3:20-cv-01088-N Document 1 Filed 04/30/20                   Page 21 of 26 PageID 21



       investigation reveals that the original information is incomplete or inaccurate, the

       information from a furnisher such as the above-named Defendant must report the results

       to other agencies which were supplied such information.

   102.        Defendant CorTrust is liable to the Plaintiff for failing to comply with the

       requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

   103.        After receiving the Dispute Notice from the Bureaus, Defendant CorTrust

       negligently failed to conduct its reinvestigation in good faith.

   104.        A reasonable investigation would require a furnisher such as Defendant

       CorTrust to consider and evaluate a specific dispute by the consumer, along with all

       other facts, evidence and materials provided by the agency to the furnisher.

   105.        Additionally, the Defendant CorTrust failed to mark the account as disputed

       after receiving notice of the Plaintiff’s dispute.

   106.        The conduct, action and inaction of Defendant CorTrust was negligent, entitling

       the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   107.        As a result of the conduct, action and inaction of the Defendant CorTrust, the

       Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and

       embarrassment of credit denials.

       108.    The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant CorTrust in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1601(n) and 1681o.

   WHEREFORE, Plaintiff, Stacey Morgan, an individual, demands judgment in his favor

against Defendant CorTrust, for damages together with attorney’s fees and court costs pursuant
 Case 3:20-cv-01088-N Document 1 Filed 04/30/20                Page 22 of 26 PageID 22



to 15 U.S.C. § 1681(n).


                               NINTH CAUSE OF ACTION
                 (Willful Violation of the FCRA as to Defendant BoM)
   109.       Plaintiff incorporates by reference all of the above paragraphs of this Complaint

       as though fully state herein with the same force and effect as if the same were set forth

       at length herein.

   110.       This is an action for willful violation of the Fair Credit Reporting Act U.S.C. §

       1681 et seq.,


   111.       Pursuant to the Act, all person who furnished information to reporting agencies

       must participate in re-investigations conducted by the agencies when consumers dispute

       the accuracy and completeness of information contained in a consumer credit report.

   112.       Pursuant to the Act, a furnisher of disputed information is notified by the

       reporting agency when the agency receives a notice of dispute from a consumer such as

       the Plaintiff. The furnisher must then conduct a timely investigation of the disputed

       information and review all relevant information provided by the agency.

   113.       The results of the investigation must be reported to the agency and, if the

       investigation reveals that the original information is incomplete or inaccurate, the

       information from a furnisher such as the above listed above must report the results to

       other agencies which were supplied such information.

   114.       The Defendant BoM violated 15 U.S.C. § 1681s2-b by the publishing of the

       Account Liability Representation; by failing to fully and improperly investigate the

       dispute of the Plaintiff with respect to the Account Liability Representation; by failing

       to review all relevant information regarding same by failing to correctly report results
 Case 3:20-cv-01088-N Document 1 Filed 04/30/20                   Page 23 of 26 PageID 23



       of an accurate investigation to the credit reporting agencies.

   115.        Additionally, the Defendant BoM failed to mark the account as disputed after

       receiving notice of the Plaintiff’s dispute.

   116.        As a result of the conduct, action and inaction of the Defendant BoM, the

       Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and

       embarrassment of credit denials.

   117.        The conduct, action and inaction of Defendant BoM was willful, rendering

       Defendant BoM liable for actual, statutory and punitive damages in an amount to be

       determined by a jury pursuant to 15 U.S.C. § 1601(n).

   118.        The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Defendant BoM in an amount to be determined by the Court pursuant to 15 U.S.C. §

       1601(n).

   WHEREFORE, Plaintiff, Stacey Morgan, an individual, demands judgment in his favor

against Defendant BoM for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681(n).

                               TENTH CAUSE OF ACTION
                  (Negligent Violation of the FCRA as to Defendant BoM)
   119.        Plaintiff incorporates by reference all of the above paragraphs of this Complaint

       as though fully state herein with the same force and effect as if the same were set forth

       at length herein.

   120.        This is an action for negligent violation of the Fair Credit Reporting Act U.S.C.

       § 1681 et seq.,

   121.        Pursuant to the Act, all person who furnished information to reporting agencies
Case 3:20-cv-01088-N Document 1 Filed 04/30/20                 Page 24 of 26 PageID 24



    must participate in re-investigations conducted by the agencies when consumers dispute

    the accuracy and completeness of information contained in a consumer credit report.

 122.       Pursuant to the Act, a furnisher of disputed information is notified by the

    reporting agency when the agency receives a notice of dispute from a consumer such as

    the Plaintiff. The furnisher must then conduct a timely investigation of the disputed

    information and review all relevant information provided by the agency.

 123.       The results of the investigation must be reported to the agency and, if the

    investigation reveals that the original information is incomplete or inaccurate, the

    information from a furnisher such as the above-named Defendant must report the results

    to other agencies which were supplied such information.

 124.       Defendant BoM is liable to the Plaintiff for failing to comply with the

    requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

 125.       After receiving the Dispute Notice from Equifax, Defendant BoM negligently

    failed to conduct its reinvestigation in good faith.

 126.       A reasonable investigation would require a furnisher such as Defendant BoM to

    consider and evaluate a specific dispute by the consumer, along with all other facts,

    evidence and materials provided by the agency to the furnisher.

 127.       Additionally, the Defendant BoM failed to mark the account as disputed after

    receiving notice of the Plaintiff’s dispute.

 128.       The conduct, action and inaction of Defendant BoM was negligent, entitling the

    Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

 129.       As a result of the conduct, action and inaction of the Defendant BoM, the

    Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit
 Case 3:20-cv-01088-N Document 1 Filed 04/30/20                  Page 25 of 26 PageID 25



       from credit, and the mental and emotional pain, anguish, humiliation and

       embarrassment of credit denials.

   130.         The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant BoM in an amount to be determined by the Court pursuant to 15 U.S.C. §

       1601(n) and 1681o.

   WHEREFORE, Plaintiff, Stacey Morgan, an individual, demands judgment in his favor

against Defendant BoM, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681(n).


                                 DEMAND FOR TRIAL BY JURY

   131.         Plaintiff demands and hereby respectfully requests a trial by jury for all

       claims and issues this complaint to which Plaintiff is or may be entitled to a jury

       trial.



                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

       a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded

           for each negligent violation as alleged herein;

       b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

       c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

       d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

       e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

       f) For attorney fees and costs provided and pursuant to 15 U.S.C. §1681n(a)(3),

           15 U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);
Case 3:20-cv-01088-N Document 1 Filed 04/30/20              Page 26 of 26 PageID 26



     g) For any such other and further relief, as well as further costs, expenses

        and disbursements of this action as this Court may deem just and proper.



   Dated: April 30, 2020

                                                Respectfully Submitted,

                                                /s/ Raphael Deutsch
                                                Stein Saks, PLLC
                                                By: Raphael Deutsch
                                                285 Passaic Street
                                                Hackensack, NJ 07601
                                                Phone: (201) 282-6500
                                                Fax: (201) 282-6501
                                                Pending Pro Hac Vice Application
